Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach a biosensor comprising a ligand complexed to a lithium tantalite piezoelectric material coated with a thin layer of silicon dioxide comprising the step of establishing a high frequency shear-horizontal surface acoustic wave, wherein the input frequency is between 275 and 400 MHz.
The correction of inventorship and authorship statements filed 13 January 2022 regarding Bisoffi have been entered and considered and are persuasive to overcome the previous rejections under 35 USC 102(a) and 35 USC 103(a).
Applicant’s amendment to claims 78 and 79 are persuasive to overcome the rejection under 35 USC 112b.
The terminal disclaimers filed 1 February 2022 are sufficient to overcome the obviousness type double patenting rejections.
Warthoe et al. (US 2004/0072208) teach a SAW biosensor for detecting a virus having an attached ligand, but do not suggest the SAW sensor being a shear horizontal acoustic wave sensor and testing with an input frequency ranging from 275-400 MHz and the sensor having a lithium tantalite surface with a thin layer of silicon dioxide.
Josse et al. (Analytical Chemistry, 2001) teach a lithium tantalite piezoelectric material on a high frequency shear horizontal surface acoustic wave with an input frequency of 103 MHz, but fail to teach an input frequency in the range of 275-400 MHz 
Hunt et al. (US 2008/0138797) teach a shear-horizontal surface acoustic wave sensor having immobilized binding agents that are exposed to an analyte and a shift in the acoustic wave indicates the presence of analyte binding.  Hunt et al. fail to teach the sensor being made from lithium tantalite and coated with a thin layer of silicon dioxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELANIE BROWN/Primary Examiner, Art Unit 1641